office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 tmmelchiorre filen-127813-11 uilc date date to holly l mccann chief excise_tax program from frank boland chief branch office of the associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject sec_4161 - imported archery products this responds to your request for assistance as to which person is liable for the excise_tax imposed by sec_4161 of the internal_revenue_code in the following seven scenarios this advice may not be used or cited as precedent scenario - foreign manufacturer selling directly to united_states consumer end user u s consumer the foreign manufacturer develops manufactures and markets archery products that are taxable under sec_4161 and affixes its own or licensed brand names to the products the foreign manufacturer offers these products for sale on its website and markets these products in other forums including print the u s consumer orders these products from the foreign manufacturer’s website the foreign manufacturer accepts payment from the u s consumer and packs documents and ships the ordered products to the u s consumer question who is liable for the excise_tax imposed by sec_4161 law and analysis sec_4161 imposes a manufacturers excise_tax on the sale by the manufacturer producer or importer of certain described archery products sec_48_0-2 of the manufacturers and retailers excise_taxes regulations provides that manufacturer includes any person who produces a taxable filen-127813-11 article from scrap salvage or junk material or from new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles the term also includes a producer and an importer an importer of a taxable article is any person who brings such an article into the united_states from a source outside the united_states or who withdraws such an article from a customs bonded_warehouse for sale or use in the united_states if the nominal importer of a taxable article is not its beneficial_owner for example the nominal importer is a customs broker engaged by the beneficial_owner the beneficial_owner is the importer of the article for purposes of chapter which includes the tax on archery products imposed by sec_4161 and is liable for tax on its sale or use of the article in the united_states sec_48_0-2 provides that the manufacturers excise_tax generally attaches when the title to the article sold passes from the manufacturer to a purchaser when title passes is dependent upon the intention of the parties as gathered from the contract of sale and the attendant circumstances in the absence of expressed intention the legal rules of presumption followed in the jurisdiction where the sale is made govern in determining when title passes sec_4218 provides that if any person manufactures produces or imports an article and uses it otherwise than as material in the manufacture or production of or as a component part of another article taxable under chapter to be manufactured or produced by him he is liable for tax under chapter as if such article were sold by him sec_48_4218-2 provides that the use_tax imposed by sec_4218 will not apply to an individual who incidentally manufactures produces or imports a taxable article for the individual’s personal_use or causes a taxable article to be manufactured produced or imported for the individual’s personal_use the question of who is the importer has been the subject of numerous court decisions and revenue rulings generally the cases and rulings hold that the importer for purposes of the manufacturers excise_tax is the first purchaser resident in the united_states who arranges as principal and not as agent for or is the inducing and efficient cause of goods being brought into the united_states for sale or use by him in determining who is the importer and the nominal importer the substance of the transaction rather than the mere passing of title to the goods is material 324_us_652 u s overruled in part by 466_us_353 u s 338_f2d_361 ct_cl 368_f2d_577 ct_cl 428_f2d_1258 ct_cl 524_f2d_1017 9th cir cert_denied 425_us_912 terry haggerty tire co v united_states cl_ct aff'd 899_f2d_1199 fed cir revrul_67_209 1967_1_cb_297 revrul_68_197 1968_1_cb_455 rev filen-127813-11 rul 1969_2_cb_206 revrul_72_215 1972_1_cb_339 and revrul_82_40 1982_1_cb_175 revrul_72_215 involves a situation in which a u s resident purchased a foreign-made firearm from a foreign vendor for his personal_use and paid the vendor directly the resident engaged a licensed firearms importer to obtain the required import license to clear the firearm through customs and to pay the customs duty and other incidentals the firearms importer then billed the resident for the customs duty incidental items and a fee for the firearms importer's services the revenue_ruling holds that the u s resident is the importer for purposes of the tax imposed by sec_4181 the firearms importer did not assume any of the risks of a typical import-merchant the firearms importer merely imported the u s resident’s firearm into the united_states for a fee the revenue_ruling further holds that the firearm was not ‘incidentally’ imported within the meaning of sec_48_4218-2 the ruling explains that the term incidentally imports refers to a combination of circumstances in which the importation is incidental or consequent to another purpose for acquiring the article the term does not include any situation where use of a foreign-made article in the united_states is the reason for acquiring the article see also revrul_65_317 1965_2_cb_422 foreign-made automobile a u s resident purchases for personal_use in the united_states from a foreign manufacturer through a u_s_person or dealer acting as agent for the resident is not incidentally imported within the meaning of sec_48_4218-2 and revrul_68_30 1968_1_cb_481 foreign-made automobile a u s citizen purchases for personal_use in the united_states from a foreign manufacturer during a visit to a foreign_country or at the conclusion of an extended stay in a foreign_country is not incidentally imported within the meaning of sec_48_4218-2 in this scenario the u s consumer is the importer because the u s consumer is the inducing and efficient cause of the archery products being brought into the united_states for the u s consumer’s use but for the u s consumer’s order the archery products would not have been shipped into the united_states as the importer the u s consumer is liable for the sec_4161 tax on its use of the archery products also the u s consumer is not relieved of the liability for the tax by the personal_use exception under sec_48_4218-2 because the u s consumer’s intended use of the archery products is not incidental or consequential to another purpose for acquiring the archery products the u s consumer’s purpose for acquiring the archery products is to use them see revrul_72_215 scenario - foreign manufacturer to foreign internet retail selling to u s consumer at retail the foreign manufacturer develops manufactures and markets archery products that are taxable under sec_4161 and affixes its own or licensed brand names to filen-127813-11 the products the foreign manufacturer sells these products directly to a foreign internet retailer the foreign internet retailer offers these products for sale on its website and markets these products in other forums including print the u s consumer orders these products from the foreign internet retailer’s website the foreign internet retailer accepts payment from the u s consumer and packs documents and ships the ordered products to the u s consumer question who is liable for the excise_tax imposed by sec_4161 law and analysis the u s consumer is the importer of the archery products and is liable for the excise_tax imposed by sec_4161 on its use of the products for the reasons set forth in scenario scenario - foreign manufacturer sales of archery products at u s shows tournaments and events u s events the foreign manufacturer develops manufactures and markets archery products that are taxable under sec_4161 and affixes its own or licensed brand names to the products situation the foreign manufacturer brings products into the united_states so the foreign manufacturer’s employees can demonstrate the products and obtain orders for the demonstrated products from u s consumers who attend the u s events in the united_states the foreign manufacturer does not sell the products its employees use as demonstration models at the u s events situation the foreign manufacturer does not bring any products into the united_states instead u s distributors purchase archery products from the foreign manufacturer’s website the u s distributors are independent of the foreign manufacturer the u s distributors purchase the archery products for the purpose of selling the products at wholesale to retailers that attend the u s events the u s distributors are independent of the retailers there are no contracts between the u s distributors u s retailers or the foreign manufacturer regarding the sale use or distribution of the foreign manufacturer’s archery products in the united_states situation the foreign manufacturer does not bring any products into the united_states instead the u s retailers purchase archery products from the foreign manufacturer’s website for the purposes of selling the products to u s consumers who attend the u s events question who is liable for the excise_tax imposed by sec_4161 in situation sec_1 and above filen-127813-11 law and analysis situation the foreign manufacturer is the importer of the archery products it brings into the united_states for demonstration purposes at the u s events the foreign manufacturer is the inducing and efficient cause of the archery products being brought into the united_states for use by it see hooven allison co v evatt handley motor co inc v united_states import wholesalers corp v united_states sony corporation of america v united_states corex corp v united_states revrul_68_197 revrul_69_393 revrul_72_215 and revrul_82_40 the foreign manufacturer is liable for the excise_tax imposed by sec_4161 on the archery products it uses for demonstration under sec_4218 see revrul_60_290 1960_2_cb_331 use of a taxable article as a demonstrator by the manufacturer in the operation of a business in which he is engaged makes such person liable under sec_4218 for the manufacturers excise_tax in the same manner as if he sold the article situation sec_2 and the u s retailers and distributors are the importers of the archery products because they are the inducing and efficient cause of the archery products being brought into the united_states for sale in situation the u s distributors are liable for the sec_4161 tax on their sale of the archery products in the united_states in situation the u s retailers are liable for the tax imposed by sec_4161 on their sale of the archery products in the united_states see hooven allison co v evatt handley motor co inc v united_states import wholesalers corp v united_states sony corporation of america v united_states corex corp v united_states revrul_68_197 revrul_69_393 revrul_72_215 and revrul_82_40 scenario - foreign manufacturer to foreign distributor to foreign internet retailer to u s consumer the foreign manufacturer develops manufactures and markets archery products that are taxable under sec_4161 and affixes its own or licensed brand names to the products the foreign manufacturer sells these products to a foreign distributor the foreign distributor sells these products to a foreign internet retailer the foreign internet retailer offers these products for sale on its website and markets these products in other forums including print the u s consumer orders these products from the foreign internet retailer’s website the foreign internet retailer accepts payment from the u s consumer and packs documents and ships the ordered products to the u s consumer question who is liable for the excise_tax imposed by sec_4161 law and analysis filen-127813-11 the u s consumer is the importer of the archery products and is liable for the excise_tax imposed by sec_4161 on its use of the products for the reasons set forth in scenario scenario - foreign manufacturer drop ships items for foreign internet retailer to u s consumer the foreign manufacturer develops manufactures and markets archery products that are taxable under sec_4161 and affixes its own or licensed brand names to the products the foreign manufacturer allows or provides sales information and marketing content to a foreign internet retailer so that this retailer can offer these products for sale on its website the foreign internet retailer offers these products for sale on its website and markets these products in other forums including print the u s consumer orders these products from the foreign internet retailer’s website the foreign internet retailer accepts payment from the u s consumer for the products ordered and the shipping costs of these products the foreign internet retailer also obtains the u s consumer’s united_states shipping address instructions etc the foreign internet retailer then forwards the u s consumer’s order and related information to the foreign manufacturer the foreign manufacturer packs documents and ships the archery products to the u s consumer the foreign manufacturer charges the foreign internet retailer for the wholesale cost of the products the u s consumer ordered and the cost to ship these products to the united_states consequently the difference between the wholesale cost of the products and the price at which the foreign internet retailer sells the products to the u s consumer is the amount the foreign internet retailer receives for its services the foreign internet retailer guarantees its customers’ satisfaction for the products they purchase if a customer is not satisfied for any reason the foreign internet retailer will replace the purchased product free of charge or return the customer’s payment the foreign manufacturer will not compensate the foreign internet retailer for products the u s consumer returns or for the refund of the purchase_price the foreign internet retailer absorbs the costs of replacement and refund question who is liable for the excise_tax imposed by sec_4161 law and analysis the u s consumer is the importer of the archery products and is liable for the excise_tax imposed by sec_4161 on its use of the products for the reasons set forth in scenario scenario - foreign manufacturer to foreign distributor dropping shipping for a u s internet retailer to a u s consumer filen-127813-11 the foreign manufacturer develops manufactures and markets archery products that are taxable under sec_4161 and affixes its own or licensed brand names to the products foreign manufacturer sells these products to a foreign distributor the foreign distributor allows or provides sales information and marketing content to a u s internet retailer so that this retailer can offer these products for sale on its website the u s internet retailer offers these products for sale on its website and markets these products in other forums including print the u s internet retailer is independent of the foreign manufacturer and the foreign distributor the u s internet retailer does not have a contract or arrangement with the foreign distributor or the foreign manufacturer that provides that the u s internet retailer has the exclusive right to sell or market the foreign manufacturer’s products in the united_states the u s consumer orders these products from the u s internet retailer’s website the u s internet retailer accepts payment from the u s consumer for the products ordered and the shipping costs of these products the u s internet retailer also obtains the u s consumer’s united_states shipping address instructions etc the u s internet retailer then forwards the u s consumer’s order and related information to the foreign distributor the foreign distributor packs documents and ships the archery products to the u s consumer the foreign distributer charges the u s internet retailer for the wholesale cost of the products the u s consumer ordered and the cost to ship these products to the united_states consequently the difference between the wholesale cost of the products and the price at which the u s internet retailer sells the products to the u s consumer is the amount the u s internet retailer receives for its services the u s internet retailer guarantees its customers’ satisfaction for the products they purchase if a customer is not satisfied for any reason the u s internet retailer will replace the purchased product free of charge or return the customer’s payment the foreign distributer will not compensate the u s internet retailer for products the u s consumer returns or for the refund of the purchase_price the u s internet retailer absorbs the costs of replacement and refund question who is liable for the excise_tax imposed by sec_4161 law and analysis the u s internet retailer is the importer of the archery products and is liable for the excise_tax imposed by sec_4161 on its sale of the products in the united_states the u s internet retailer is the importer because it assumes the risks of a typical import- merchant the u s internet retailer guarantees the u s consumer’s satisfaction for the archery products the u s internet retailer is not compensated by the foreign distributor for archery products the u s consumer returns for replacement or refund of the purchase_price filen-127813-11 this scenario is distinguishable from import wholesalers corporation v united_states and corex corporation v united_states in import the court found that a u s automobile dealer was the importer of foreign-made automobiles instead of another u s company that placed the orders with the foreign supplier and was named as importer in all of the documents the u s automobile dealer provided all of the financing to make importation possible and paid the other u s company a competitive market price plus dollar_figure for each automobile imported the court determined that the technicalities of importation were outweighed by the financing arrangements the court also determined that the small fee the u s automobile dealer paid the u s company for its services was adequate compensation_for the risks and responsibilities the u s company assumed in corex the court found that a u s_corporation instead of the u s association that performed importation functions for the u s_corporation was the importer of fishing reels and supplies the court concluded that the u s association was not the importer because it performed no substantial promotional activities bore none of the usual risks performed no function other than as a conduit and earned little profit in import and corex the intermediary u s company acted as the nominal importer within the meaning of sec_48_0-2 the courts in these cases found that the intermediary company was exposed to minimal risk in the transaction what risk they were exposed to was fully compensated by the fees the beneficial_owner within the meaning of sec_48_0-2 paid them in contrast in this scenario the u s internet retailer has assumed all of the risk by guaranteeing the u s consumer’s full satisfaction with the archery products if the u s consumer is not satisfied it is the u s internet retailer and not the foreign distributor that is obligated to make the u s consumer whole by either replacing the purchased product or refunding the full purchase_price scenario - u s domestic manufacturer exports to foreign distributor excise_tax free foreign distributor sells to foreign internet retailer who then ships archery products back into the united_states to a u s consumer the u s domestic manufacturer develops manufactures and markets archery products that are taxable under sec_4161 and affixes its own or licensed brand names to the products the u s domestic manufacturer sells products free of the sec_4161 tax pursuant to sec_4221 relating to exemption for sales for export to a foreign distributor the foreign distributor sells these products to a foreign internet retailer the foreign internet retailer offers these products for sale on its website and markets these products in other forums including print the u s consumer orders these products from the foreign internet retailer’s website the foreign internet retailer accepts payment from the u s consumer for the products ordered and packs documents and ships archery products to the u s consumer the archery products the u s consumer purchases are in the same unused and undamaged condition as filen-127813-11 they were when the u s domestic manufacturer sold the products to the foreign distributor question who is liable for the excise_tax imposed by sec_4161 law and analysis under sec_4221 the sec_4161 tax does not apply to the sale by the manufacturer of archery products article for export or for resale by the purchaser to a second purchaser for export but only if such exportation or use is to occur before any other use generally the manufacturers excise_tax is imposed on only the first sale of article in the united_states see for example 229_f2d_693 6th cir however sec_48_4221-3 provides that if an article otherwise taxable under chapter i is sold tax free by the manufacturer pursuant to sec_4221 and ii is returned subsequently to the united_states in an unused and undamaged condition then the importer is liable for the tax imposed by chapter on the subsequent sale or use of the article in the united_states sec_48_4221-3 example provides as follows q a u s motor_vehicle manufacturer previously sold a truck chassis to r a company in canada the sale was tax free under sec_4221 r mounted a truck body on the truck chassis and sold the completed vehicle to s thereafter s sold the completed new vehicle to t who imported the vehicle into the united_states and sold it the sale of the completed truck subjects t to an excise_tax liability under sec_4061 with respect to both the body and the chassis the u s consumer is the importer of the archery products and is liable for the excise_tax imposed by sec_4161 on its use of the products for the reasons set forth in scenario the u s consumer purchased the products that are in the same unused and undamaged condition as these products were when the u s domestic manufacturer sold the products for export see sec_48_4221-3 and example of this regulation please call if you have any further questions
